429 F.2d 1321
James HEFFLEY, Appellant,v.Carl HOCKER, Warden Nevada State Prison, Appellee.
No. 22661.
United States Court of Appeals, Ninth Circuit.
July 13, 1970.

James A. Heffley, James C. Martin, Carson City, Nev., for appellant.
Harvey Dickerson, Atty. Gen., of Nevada, Carson City, Nev., for appellee.
Before HAMLEY and MERRILL, Circuit Judges, and POWELL, District Judge.1
PER CURIAM:


1
On December 9, 1969, Judge Powell dissenting, we reversed a district court order which had denied relief in this habeas corpus proceeding and remanded the cause to the district court for further proceedings.  On June 29, 1970, the United States Supreme Court, sub nom.  Hocker v. Heffley, 399 U.S. 521, 90 S.Ct. 2236, 26 L.Ed.2d 780, vacated our judgment and remanded the cause to this court for further consideration in light of Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419, decided June 22, 1970.


2
The rationale of Chambers v. Maroney requires us to hold that the search and seizure here in question was valid under the Fourth Amendment, made applicable to the states by the Fourteenth Amendment.  All of Heffley's points on appeal are predicated upon his contention, which must now be rejected, that such search and seizure was illegal.  Accordingly, the order dismissing the habeas proceeding is


3
Affirmed.



1
 The Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation